FORET, Judge.
On November 23,1981, defendant, James Boutte, was charged by bill of information with simple robbery, a violation of LSA-R.S. 14:65. On May 18, 1983, following a trial before a jury of six, defendant was found guilty as charged. The trial court sentenced defendant to serve three years at hard labor.
Defendant has appealed but has not filed any assignments of error nor filed a brief. Assignments of error which have not been briefed are considered abandoned. State v. Fruge, 438 So.2d 1337 (La.App. 3 Cir.1983). Therefore, this case is reviewable only for errors patent discoverable by a mere inspection of the pleadings and proceedings. LSA-C.Cr.P. Art. 920; State v. Jackson, 332 So.2d 211 (La.1976). We have reviewed the record for these errors; finding none, defendant’s conviction and sentence are affirmed.
AFFIRMED.